



EXHIBIT 10.22
Antonio Grassotti
SEVERANCE AND NON-COMPETITION AGREEMENT
WITH
RANPAK PTE. LTD.
This Severance and Non-Competition Agreement (this “Agreement”) is entered into
between Ranpak PTE. LTD., a corporation organized under the laws of Singapore
(the “Company”), and Antonio Grassotti (“Executive”) as of this __01_ day of
November, 2015.
AGREEMENT:
SECTION 1.    DEFINITIONS
(a)“Affiliate” means, when used with reference to a specified Person, any Person
that directly or indirectly controls or is controlled by or is under common
control with that specified Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of investments, management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).
(b)“Board” means the Board of Directors of Rack Holdings, Inc.
(c)“Cause” means:
(1)    Executive’s (i) fraud, (ii) embezzlement, or (iii) misappropriation of
funds, in each case involving or against the Company or any of its subsidiaries
or Affiliates,
(2)    Executive’s (i) commission, indictment for or conviction of any crime
which involves dishonesty or a breach of trust or (ii) commission or conviction
of any felony,
(3)    Executive’s gross negligence or willful misconduct with respect to the
Company or any of its subsidiaries or Affiliates which causes material detriment
to the Company or any of its subsidiaries or Affiliates, including, without
limitation, any violation of the United States’ Foreign Corrupt Practices Act of
1977, as amended,
(4)    Executive commits a material violation of the Code of Conduct, or any
similar statement or policy setting forth reasonable standards for employee
conduct of which Executive had prior notice, which the Company reasonably
determines makes him no longer able or fit to fulfill his responsibilities to
the Company or any of its subsidiaries or Affiliates,
(5)    Executive, after fair and reasonable notice from the Company, fails to
fulfill his responsibilities to the Company and its subsidiaries and Affiliates,
or


- 1 -

--------------------------------------------------------------------------------





(6)    Executive engages in any material breach of the terms of this Agreement.
Whether or not an event giving rise to “Cause” occurs will be determined by the
Company in its sole discretion.
(d)“Competing Business” means any business which designs, distributes, provides,
or sells in-the-box packaging systems, in-the-box packaging products, or
in-the-box packaging-related services or any other business in which the Company
or any of its subsidiaries or Affiliates is engaged as of the Termination Date.
(e)“Code of Conduct” means the Code of Conduct approved by the Board of
Directors of Ranpak Corp. on July 23, 2007, as amended.
(f)“Disability” means a mental or physical condition that can be expected to
result in death or that can be expected to last for a continuous period of not
less than 12 months which renders Executive unable (as determined by the Company
in good faith) to regularly perform his duties hereunder for a period of more
than six consecutive months.
(g)“Earned Bonus” means the bonus, determined based on the actual performance of
the Company for the full year in which Executive’s employment terminates, that
Executive would have earned for the year in which his employment terminates had
he remained employed for the entire year, prorated based on the ratio of the
number of days during such year that Executive was employed to 365.
(h)“Good Reason” means (1) a material and continuing failure to pay to Executive
compensation and benefits that have been earned, if any, by Executive or (2) any
downward adjustment by the Company in Executive’s base salary in excess of 15%;
provided, however, that, notwithstanding the foregoing, Executive shall not have
Good Reason to resign his employment unless (i) he provides the Company with
written notice of his termination of employment within 90 days after the initial
occurrence of the act purported to constitute Good Reason, (ii) the Company has
not remedied the alleged violation(s) on or before the date of termination
specified in the notice of termination (which, for the avoidance of doubt, shall
be a date not less than 30 days following the date such notice of termination is
provided), and (iii) such resignation occurs on or prior to the second
anniversary of such act.
(i)“Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, a governmental entity or any
department, agency or political subdivision thereof or any other entity or
organization.
(j)“Termination Date” means the effective date of termination of Executive’s
employment with the Company.






- 2 -

--------------------------------------------------------------------------------





SECTION 2.    TERMINATION OF EMPLOYMENT
(a)    General. The Company shall have the right to terminate Executive’s
employment at any time with or without Cause, and Executive shall have the right
to resign at any time with or without Good Reason. Executive shall not be
required to mitigate the amount of any payment or benefit provided for in this
Agreement by seeking other employment or otherwise.
(b)    Termination by Company without Cause or by Executive for Good Reason. If
the Company terminates Executive’s employment without Cause or Executive resigns
for Good Reason, the Company shall pay Executive his earned but unpaid base
salary in accordance with the Company’s standard payroll practices (and, in any
event, on or prior to March 15th of the calendar year following the calendar
year in which such termination of employment occurs). In addition, and subject
to Executive’s execution and non-revocation of a waiver and release of claims
agreement in the Company’s customary form (a “Release”), the Company shall (1)
pay Executive (i) 100% of his then-current annual base salary for the 12-month
period following such termination payable in accordance with the Company’s
standard payroll practices, (ii) any earned but unpaid annual bonus for any year
prior to the year of termination by the thirtieth (30th) day following the
receipt by the Board or the audit committee thereof of audited financial
statements for the applicable calendar year, and in no event later than end of
the calendar year following the calendar year in which the services relating to
such bonus were performed, (iii) Executive’s Earned Bonus for the year of
termination by the thirtieth (30th) day following the receipt by the Board or
the audit committee thereof of audited financial statements for the applicable
calendar year, and in no event later than end of the calendar year following the
calendar year in which the services relating to such bonus were performed, each
of which obligations shall remain in effect even if Executive accepts other
employment, (iv) an amount to cover the remaining contractual commitments
incurred by Executive for Housing, Car and Medical expenses in each case not to
exceed the Executives stated allowance for a particular expense and a 12 month
period unless a longer period is pre-approved by the Company in writing prior to
the initial contractual commitment, and (v) an amount of up to SGD 7,000 for
costs incurred for a move from Singapore to a location of Executive’s choice.
(c)    Termination by the Company for Cause or by Executive without Good Reason.
If the Company terminates Executive’s employment for Cause or Executive resigns
without Good Reason, the Company’s only obligation to Executive shall be to pay
Executive his earned but unpaid base salary, if any, up to the Termination Date.
The Company shall only be obligated to make such payments and provide such
benefits under any employee benefit plan, program or policy in which Executive
was a participant as are explicitly required to be paid to Executive by the
terms of any such benefit plan, program or policy following the Termination
Date.
(d)    Termination for Disability. The Company shall have the right to terminate
Executive’s employment on or after the date Executive has a Disability, and such
a termination shall not be treated as a termination without Cause under this
Agreement. If Executive’s employment is terminated on account of a Disability,
the Company shall:
(1)    pay Executive his base salary through the end of the month in which his
employment terminates as soon as practicable after his employment terminates in
accordance with the Company’s standard payroll practices (and, in any event, on
or prior to March 15th


- 3 -

--------------------------------------------------------------------------------





of the calendar year following the calendar year in which such termination of
employment occurs),
(2)    pay Executive his Earned Bonus, for the year in which such termination of
employment occurs on the thirtieth (30th) day following the receipt by the Board
or the audit committee thereof of audited financial statements for the
applicable calendar year, and in no event later than end of the calendar year
following the calendar year in which the services relating to such bonus were
performed,
(3)    pay Executive any earned but unpaid annual bonus for any year prior to
the year of termination on the thirtieth (30th) day following the receipt by the
Board or the audit committee thereof of audited financial statements for the
applicable calendar year, and in no event later than end of the calendar year
following the calendar year in which the services relating to such bonus were
performed, and
(4)     an amount to cover the remaining contractual commitments incurred by
Executive for Housing, Car and Medical expenses in each case not to exceed the
Executives stated allowance for a particular expense and a 12 month period
unless a longer period is pre-approved by the Company in writing prior to the
initial contractual commitment and an amount of up to SGD 7,000 for costs
incurred for a move from Singapore to a location of Executive’s choice.
(e)    Death. If Executive’s employment terminates as a result of his death, the
Company shall:
(1)    pay Executive his base salary through the end of the month in which his
employment terminates as soon as practicable after his employment terminates in
accordance with the Company’s standard payroll practices (and, in any event, on
or prior to March 15th of the calendar year following the calendar year in which
such termination of employment occurs),
(2)    pay Executive his Earned Bonus, for the year in which such termination of
employment occurs on the thirtieth (30th) day following the receipt by the Board
or the audit committee thereof of audited financial statements for the
applicable calendar year, and in no event later than end of the calendar year
following the calendar year in which the services relating to such bonus were
performed, and
(3)    pay Executive any earned but unpaid annual bonus for any year prior to
the year of termination on the thirtieth (30th) day following the receipt by the
Board or the audit committee thereof of audited financial statements for the
applicable calendar year, and in no event later than end of the calendar year
following the calendar year in which the services relating to such bonus were
performed, and
(4)     an amount to cover the remaining contractual commitments incurred by
Executive for Housing, Car and Medical expenses in each case not to exceed the
Executives stated allowance for a particular expense and a 12 month period
unless a longer period is


- 4 -

--------------------------------------------------------------------------------





pre-approved by the Company in writing prior to the initial contractual
commitment and an amount of up to SGD 7,000 for costs incurred for a move from
Singapore to a location of Executive’s choice.
SECTION 3.    COVENANTS BY EXECUTIVE
(a)    Ranpak Property. Executive upon the termination of Executive’s employment
for any reason or, if earlier, upon the Company’s request shall promptly return
all “Ranpak Property” which had been entrusted or made available to Executive by
the Company, where the term “Ranpak Property” means all records, files,
memoranda, reports, price lists, customer lists, drawings, plans, sketches,
keys, codes, computer hardware and software and other property of any kind or
description prepared, used or possessed by Executive during Executive’s
employment by the Company (and any duplicates of any such Property) together
with any and all information, ideas, concepts, discoveries, and inventions and
the like conceived, made, developed or acquired at any time by Executive
individually or, with others during Executive’s employment which relate to the
Company or its products or services.
(b)    Trade Secrets. Executive agrees that Executive shall hold in a fiduciary
capacity for the benefit of the Company and its Affiliates and shall not
directly or indirectly use or disclose, any “Trade Secret” that Executive may
have acquired during the term of Executive’s employment by the Company for so
long as such information remains a Trade Secret, where the term “Trade Secret”
means information, including, but not limited to, technical or non-technical
data, a formula, a pattern, a compilation, a program, a device, a method, a
technique, a drawing, a process, financial data, financial plans, product plans,
or a list of actual or potential customers or suppliers that (1) derives
economic value, actual or potential, from not being generally known to, and not
being generally readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use and (2) is the subject of
reasonable efforts by the Company and any of its Affiliates to maintain its
secrecy. This Section 3(b) is intended to provide rights to the Company and its
Affiliates which are in addition to, not in lieu of, those rights the Company
and its Affiliates have under the common law or applicable statutes for the
protection of trade secrets.
(c)    Confidential Information. Executive, while employed by the Company and
following the Termination Date, shall hold in a fiduciary capacity for the
benefit of the Company and its Affiliates, and shall not directly or indirectly
use or disclose, any “Confidential Information” that Executive may have acquired
(whether or not developed or compiled by Executive and whether or not Executive
is authorized to have access to such information) during the term of, and in the
course of, or as a result of Executive’s employment by the Company without the
prior written consent of the Company unless and except to the extent that such
disclosure is (1) made in the ordinary course of Executive’s performance of his
duties to the Company or (2) required by any subpoena or other legal process (in
which event Executive will give the Company prompt notice of such subpoena or
other legal process in order to permit the Company to seek appropriate
protective orders). For the purposes of this Agreement the term “Confidential
Information” means any secret, confidential or proprietary information possessed
by the Company or any of its Affiliates, including, without limitation, Trade
Secrets, customer lists, details of client or consultant contracts, current and
anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
product development techniques or flaws,


- 5 -

--------------------------------------------------------------------------------





computer software programs (including object code and source code), data and
documentation data, base technologies, systems, structures and architectures,
inventions and ideas, past current and planned research and development,
compilations, devices, methods, techniques, processes, financial information and
data, business acquisition plans and new personnel acquisition plans (not
otherwise included as a Trade Secret under this Agreement) that has not become
generally available to the public. The term “Confidential Information” in this
Section 3(c) may include, but not be limited to, future business plans,
licensing strategies, advertising campaigns, information regarding customers,
executives and independent contractors and the terms and conditions of this
Agreement. Notwithstanding the provisions of this Section 3(c) to the contrary,
Executive shall be permitted to furnish this Agreement to a subsequent employer
or prospective employer.
(d)    Non-solicitation of Customers or Employees.
(1)    Executive (i) while employed by the Company shall not, on Executive’s own
behalf or on behalf of any person, firm, partnership, association, corporation
or business organization, entity or enterprise (other than the Company or one of
its Affiliates), solicit Competing Business from customers of the Company or any
of its Affiliates and (ii) during the period of twenty-four months following the
Termination Date shall not, on Executive’s own behalf or on behalf of any
person, firm, partnership, association, corporation or business organization,
entity or enterprise, solicit Competing Business from customers of the Company
or any of its Affiliates with whom Executive within the twenty-four month period
immediately preceding the Termination Date had or made contact with in the
course of Executive’s employment by the Company.
(2)    Executive (i) while employed by the Company shall not, either directly or
indirectly, call on, solicit or attempt to induce any other officer, employee or
independent contractor of the Company or any of its Affiliates to terminate his
or her employment or engagement with the Company or any of its Affiliates and
shall not assist any other person or entity in such a solicitation (regardless
of whether any such officer, employee or independent contractor would commit a
breach of contract by terminating his or her employment or engagement), and
(ii) during the period of twenty-four months following the Termination Date,
shall not, either directly or indirectly, call on, solicit or attempt to induce
any other officer, employee or independent contractor of the Company or any of
its Affiliates with whom Executive had contact, knowledge of, or association in
the course of Executive’s employment with the Company, as the case may be,
during the 12-month period immediately preceding Termination Date, to terminate
his or her employment or engagement with the Company or any of its Affiliates
and shall not assist any other person or entity in such a solicitation
(regardless of whether any such officer, employee or independent contractor
would commit a breach of contract by terminating his or her employment or
engagement).
(e)    Non-competition Obligation. Executive, while employed by the Company and
during the period of twenty-four months following the Termination Date, will
not, for himself or on behalf of any other person, partnership, company or
corporation, directly or indirectly, acquire any financial or beneficial
interest in (except as provided in the next sentence), be employed by, or


- 6 -

--------------------------------------------------------------------------------





own, manage, operate or control any entity which is primarily engaged in a
Competing Business. Notwithstanding the preceding sentence, Executive will not
be prohibited from owning less than five (5%) percent of any publicly traded
corporation, whether or not such corporation is in a Competing Business.
(f)    Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this Section 3 are obligations which will continue beyond the
Termination Date and that such obligations are reasonable and necessary to
protect the Company’s legitimate business interests. The Company in addition
shall have the right to take such other action as the Company deems necessary or
appropriate to compel compliance with the provisions of this Section 3,
including but not limited to withholding or recovering any future or past
payments made to Executive under Section 2.
(g)    Remedy for Breach. Executive agrees that the remedies at law of the
Company for any actual or threatened breach by Executive of the covenants in
this Section 3 would be inadequate and that the Company shall be entitled to
specific performance of the covenants in this Section 3, including entry of an
ex parte, temporary restraining order in state or federal court, preliminary and
permanent injunctive relief against activities in violation of this Section 3,
or both, or other appropriate judicial remedy, writ or order, in addition to any
damages and legal expenses which the Company may be legally entitled to recover.
Executive acknowledges and agrees that the covenants in this Section 3 shall be
construed as agreements independent of any other provision of this Agreement or
any other agreement between the Company and Executive, and that the existence of
any claim or cause of action by Executive against the Company, whether
predicated upon this Agreement or any other agreement, shall not constitute a
defense to the enforcement by the Company of such covenants.
SECTION 4.    MISCELLANEOUS
(a)    Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to the Company shall be
sent to:
RANPAK CORP.
P.O. Box 8004
7990 Auburn Road
Concord Township, OH 44077
Notices and communications to Executive shall be sent to:
Antonio Grassotti
-
-


or such address as may be reflected on the current books and records of the
Company.


- 7 -

--------------------------------------------------------------------------------





(b)    No Waiver. No failure by either the Company or Executive at any time to
give notice of any breach by the other of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.
(c)    Ohio Law. This Agreement shall be governed by Ohio law without reference
to the choice of law principles thereof or any other jurisdiction. Any
litigation that may be brought by either the Company or Executive involving the
enforcement of this Agreement or any rights, duties, or obligations under this
Agreement, shall be brought exclusively in an Ohio state court or United States
District Court located in the Northern District in the State of Ohio.
(d)    Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company and any successor in interest to the Company or any segment of
such business. The Company may assign this Agreement to any Affiliate or
successor, and no such assignment shall be treated as a termination of
Executive’s employment. Executive’s rights and obligations under this Agreement
are personal and shall not be assigned or transferred.
(e)    Other Agreements. This Agreement replaces and merges any and all previous
agreements and understandings regarding all the terms and conditions of
Executive’s employment relationship with the Company, and this Agreement
constitutes the entire agreement between the Company and Executive with respect
to such terms and conditions.
(f)    Amendment. No amendment to this Agreement shall be effective unless it is
in writing and signed by the Company and by Executive.
(g)    Invalidity. If any part of this Agreement is held by a court of competent
jurisdiction to be invalid or otherwise unenforceable, the remaining part shall
be unaffected and shall continue in full force and effect, and the invalid or
otherwise unenforceable part shall be deemed not to be part of this Agreement.
(h)    Litigation. In the event that either party to this Agreement institutes
litigation against the other party to enforce his or its respective rights under
this Agreement, each party shall pay its own costs and expenses incurred in
connection with such litigation.
(i)    Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement, any federal, state, local or foreign withholding
or other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.
[The remainder of this page intentionally left blank.]








- 8 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Executive have executed this Severance and
Non-Competition Agreement in multiple originals effective as of the date first
above written.


RANPAK PTE. LTD    EXECUTIVE
/s/ Eric Laurensse
 
/s/ Antonio Grassotti
Eric Laurenesse




 
Antonio Grassotti



































Signature Page to Grassotti Severance and Non-Compete Agreement




- 9 -